Citation Nr: 0506532	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1957 to February 
1960 and from August 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.
 
The case has been returned to the Board following a February 
2004 remand. 

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran appealed the initial noncompensable 
(zero percent) rating assigned when the RO granted service 
connection for bilateral hearing loss.  When there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (on a claim for an original or 
an increased rating remains in controversy when less than the 
maximum available benefit is awarded).  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

The veteran had his only VA audiometric examination in April 
2002.  During the July 2004 Travel Board hearing, he asserted 
that his hearing loss had worsened since that examination.  
In connection with the hearing, he submitted the report of an 
outpatient VA audiology evaluation conducted in February 
2004.  Comparison of the 2002 VA examination and the 2004 
ouptatient evaluation indeed shows a significant increase in 
puretone thresholds, particularly on the left.  However, the 
February 2004 outpatient evaluation does not include the 
results of controlled speech discrimination testing (Maryland 
CNC), which is required for rating purposes.  38 C.F.R. § 
4.85(a) (2004).  Therefore, although the outpatient 
evaluation demonstrates increased hearing loss, it may not be 
used to determine the appropriate disability rating for 
hearing loss.  In order to ensure that the veteran's 
disability is rated properly, and to comply with the duty to 
assist, the Board finds that a remand is needed to secure a 
current VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an audiometric 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the claim.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


